THE THIRTEENTH COURT OF APPEALS

                                   13-19-00002-CV


                                   Eddie De Leon
                                         v.
                                Padron Plumbing, Inc.


                                 On appeal from the
                 County Court at Law No. 1 of Hidalgo County, Texas
                          Trial Cause No. CL-18-6144-A


                                     JUDGMENT

      THE THIRTEENTH COURT OF APPEALS, having considered this cause on

appeal, concludes the appeal should be dismissed as moot. The Court orders the

appeal DISMISSED AS MOOT in accordance with its opinion. Costs of the appeal are

adjudged against appellant.

      We further order this decision certified below for observance.

March 28, 2019